Name: Council Regulation (EEC) No 2229/81 of 27 July 1981 amending Regulation (EEC) No 849/81 laying down for 1981 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 218 /6 Official Journal of the European Communities 4 . 8 . 81 COUNCIL REGULATION (EEC) No 2229/81 of 27 July 1981 amending Regulation (EEC) No 849/81 laying down for 1981 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway THE COUNCIL OF THE EUROPEAN COMMUNITIES, this exchange of letters , the latter should nevertheless apply at the latest from 28 July 1981 ; Whereas it is therefore necessary to adopt the interim measures required to implement this exchange of letters , subject to their later inclusion in a definitive system to be adopted under Article 43 of the Treaty , HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 849/81 shall be replaced by the Annex to this Regulation . Article 2 Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement on fisheries between the European Economic Community and the Kingdom of Norway ('), and in particular Article 2 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas the Council adopted on 27 March 1981 Regulation (EEC) No 849/81 laying down for 1981 certain measures for the conservation and manage ­ ment of fishery resources applicable to vessels flying the flag of Norway (2 ), as amended by Regulation (EEC) No 1418/81 (*) ; Whereas in July 1981 the International Council for the Exploration of the Sea ( ICES) revised its recom ­ mendations on the total allowable catches for certain fish stocks in the North Sea ; Whereas the Community and Norway have held consultations in accordance with the procedure provided for by the said Agreement, and in particular Article 2 thereof, concerning the revision of the recommendations of the ICES ; Whereas on the conclusion of these consultations the two Parties initialled an exchange of letters amending the Agreement establishing fishing arrangements for 1981 (4 ) ; Whereas the two delegations agreed to recommend to their authorities that pending the entry into force of The introductory sentence of point 1.4 of Annex IV shall be replaced by the following : 'At three day intervals , commencing on the third day after the vessel first enters the zone referred to under 1.1.1 when fishing for herring and at weekly intervals , commencing on the seventh day after the vessel first enters the zones referred to under 1.1.1 and 1.1.2 when fishing for all species other than herring.' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January until 31 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1981 . For the Council The President P. WALKER (&gt;) OJ No L 226, 29 . 8 . 1980, p . 48 . ( 2 ) OJ No L 87, 1 . 4 . 1981 , p . 17 . ( 3 ) OJ No L 142, 28 . 5 . 1981 , p . 7 . (4 ) OJ No L 87 , 1 . 4 . 1981 , p . 18 . 4 . 8 . 81 No L 218 /7Official Journal of the European Communities ANNEX ANNEX I Fishing quotas (in tonnes) Species Area within which fishingis authorized Quantity Mackerel ICES IV and Skagerrak (') 6 000 ICES VI a) 0 + VII d), e ), f), h ) 20 000 Herring ICES VI a) (-) 1 0 000 Sprat ICES IV 71 000 Cod ICES IV 8 000 Haddock ICES IV 6 000 Saithe ICES IV and Skagerrak (&gt;) 20 000 Whiting ICES IV 7 000 Plaice ICES IV 500 Sand-eel , Norway pout , blue whiting ICES IV 50 000 ( 3 ) Blue whiting ICES II , V a), VI a ) VI b), VII (  »), XIV 1 20 000 Blue ling ICES IV, V b), VI , VII 1 000 ( 5 ) Ling and tusk ICES IV, V b), VI , VII 20 000 ( 5 ) ( b ) Dogfish ICES IV, VI , VII 6 000 ( 7) Basking shark ( s ) ICES IV, VI , VII 800 ( 7) Porbeagle ICES IV, VI , VII 1 000 Northern deep-water prawn NAFO 1 H 1 000 (Pandalus borealis) ICES XIV + V a) 3 000 0 ° ) Greenland halibut NAFO 1 600 (' ') ICES XIV + V a) 600 C 1 ) Other species (excluding by ­ catches of horse-mackerel) ICES IV 5 000 (') Limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlama and from there to the nearest coast of Sweden . ( 2 ) North of 56 30'N . ( 3 ) Of which sand-eel alone no more than 50 000 tonnes or Norway pout and blue whiting together no more than 40 000 tonnes . (4 ) West of 1 2 W. ( 5 ) Of which a by-catch of 20 % of cod per ship , per voyage , is authorized in ICES sub-areas VI and VII . The total magnitude of by-catches should not exceed 1 000 tonnes of which not more than 300 tonnes should be cod . ( 6) Of which ling may be a maximum of 17 000 tonnes and tusk a maximum of 7 000 tonnes . ( 7) This quota does not include catches taken in the areas defined in Annex II . ( s ) Basking shark liver . (9 ) South of 68 N. ( 10 ) Experimental fishery only . (") By-catches of - halibut should not exceed 10% .